Title: To Thomas Jefferson from Alexander Wilson, 24 December 1808
From: Wilson, Alexander
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington city Decr 24th 1808
                  
                  The person who is the Bearer of this, has in his possession specimens of Copper Ore found in Orange County, State of Virginia, which he is solicitous to shew to the President—Considering this discovery (if the facts be as he states) highly important at this interesting crisis I have advised him to wait on you without delay—
                  I have succeeded, tolerably, among the gentlemen here, in procuring Subscriptions to my Publication; and leave this place to day. I shall remit you an account of my interview with Coffer, and am, with considerations of high respect,
                  Sir, Your Obedt Humble Sert
                  
                     Alex Wilson
                     
                  
               